Citation Nr: 1231743	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  08-29 747A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Whether the rating reduction from 70 percent to 40 percent for bilateral hearing loss, effective June 1, 2008, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1956 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 RO decision.  The Veteran presented sworn testimony in support of his appeal during a June 2010 hearing before the undersigned Veterans Law Judge.  The Board remanded the matter for further evidentiary development in August 2010.  Such development having been accomplished, the matter has been returned to the Board.  

In August 2010, the Board also referred a newly-raised claim for entitlement to an increased disability rating for bilateral hearing loss.  We observe that the RO adjudicated this claim in December 2011, and granted an increased disability rating of 50 percent, effective in September 2010.  The Veteran has not expressed disagreement with either the disability rating assigned or with the effective date.  However, he may file a notice of disagreement at any point within one year from the date he was notified of the determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In a January 2012 signed statement, the Veteran indicated that he wished to withdraw his appeal regarding the propriety of a reduction in his disability rating for bilateral hearing loss; as of that date, the Board had not yet promulgated a final decision on the issue presented.



CONCLUSION OF LAW

The Veteran's appeal regarding the propriety of the reduction in his disability rating has been withdrawn.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2012 statement entitled "Appeals Satisfaction Notice," the Veteran indicated that he was satisfied and wished to withdraw his appeal as to the issue which had been remanded by the Board.  He signed and dated the notice.  

An appellant, or his authorized representative, may withdraw an appeal to the Board by doing so in writing at any time before the Board issues its final decision.  38 C.F.R. § 20.204(b).  When he or she does so, the withdrawal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate.  38 U.S.C.A. § 7105(d).

Because the Veteran has expressed a desire to terminate his appeal as to this claim and because the Board had not yet promulgated an appellate decision at the time of the request for withdrawal, the legal requirements for proper withdrawal have been satisfied.  38 C.F.R. § 20.204.  Further action by the Board is not appropriate, and the appeal will be dismissed.  38 U.S.C.A. § 7105(d).






Continued on next page



ORDER

The appeal as to whether the rating reduction from 70 percent to 40 percent for bilateral hearing loss, effective June 1, 2008, was proper, is dismissed.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


